Dismissed and
Memorandum Opinion filed April 15, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00609-CV
____________
 
COMFORT AYINBODE, Appellant
 
V.
 
EMC MORTGAGE CORPORATION, Appellee
 

 
On Appeal from County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 938,589
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed July 2, 2009.  The
clerk’s record was filed July 16, 2009.  The reporter’s record was filed October
16, 2010.  No brief was filed.
            On February 18, 2010, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before March 22, 2010, the Court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Brown,
Sullivan, and Christopher.